Citation Nr: 1516191	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  08-19 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, schizophrenia, affective disorder, and dysthymic disorder.

2.  Entitlement to an initial disability rating in excess of 30 percent for right knee, limitation of flexion, internal derangement with tendinopathy, degenerative osteoarthritis, arthropathy, and tibial tubercle.

3.  Entitlement to an initial disability rating in excess of 10 percent for right knee lateral instability and patellar subluxation, internal derangement of the knee with tendinopathy, degenerative osteoarthritis, arthropathy and tibial tubercle.

4.  Entitlement to an initial disability rating in excess of 10 percent for right knee limitation of extension, internal derangement of the knee with tendinopathy, degenerative osteoarthritis, arthropathy and tibial tubercle.



REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 through 1968 and also had a subsequent period of enlistment in the Georgia National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico; in November 2009 by the RO in Columbia, South Carolina; and in September 2014 by the RO in Atlanta, Georgia.

In the October 2006 rating decision, the San Juan RO reopened but denied the Veteran's claim for service connection for PTSD.  In the November 2009 rating decision, the Columbia RO declined to reopen the Veteran's previous claim for service connection for an acquired psychiatric disorder other than PTSD, characterized at that time as major affective disorder with acute paranoid psychosis.  Finally, the September 2014 rating decision issued by the Atlanta RO determined that the Veteran had disabling right knee tendinopathy, degenerative osteoarthritis, arthropathy, and tibial tubercle, and effective April 15, 2014, granted service connection for loss of flexion of the right knee, rated 30 percent disabling; lateral instability and patellar subluxation, rated 10 percent disabling; and limitation of extension of the right knee, rated 10 percent disabling.  The Veteran has perfected timely appeals as to the issues denied in the October 2006 and November 2009 rating decisions.  He has also filed a timely Notice of Disagreement in which he challenges the initial disability ratings assigned for his right knee disabilities in the September 2014 rating decision.  The Board notes that original jurisdiction in this matter now rests with the Atlanta RO.

In May 2012, the Board determined that new and material evidence was received as to the Veteran's claims for service connection for PTSD and for an acquired psychiatric disorder other than PTSD, to include schizophrenia, affective disorder, and dysthymic disorder and reopened those claims.  The underlying service connection issues were remanded for further development, to include:  affording the Veteran a VA examination to determine the nature of any current psychiatric disorders and to determine whether any of them are related to the Veteran's active duty service and readjudication of the issues on appeal by the agency of original jurisdiction.  Although the directed development action was performed, the Board finds that still additional development is warranted.

The Veteran testified during a March 2012 video conference hearing.  A transcript of that testimony is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In relation to the issues concerning the initial disability ratings assigned for the Veteran's right knee disability, as noted above, the Veteran filed a timely October 2014 NOD in which he challenges the initial disability ratings assigned in the Atlanta RO's September 2014 rating decision.  Despite the same, the Veteran has yet to be provided a Statement of the Case (SOC) that addresses those issues.

An appeal consists of a timely filed written NOD and, after an SOC has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200.  Here, where the Veteran has not yet been provided an SOC addressing the issue of his entitlement to a higher initial disability ratings for his right knee, he has not yet had an opportunity to perfect his appeal as to those issues.  Under the circumstances, VA must provide the Veteran with an SOC pertaining to those issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Also, the claims file contains documentation from the Social Security Administration (SSA) which indicates that the Veteran began receiving SSA benefits in December 2006.  Indeed, during a July 2012 VA examination, he specified that he had been receiving social security disability benefits since that time.  Although it is unclear as to what disabilities serve as the basis for the Veteran's social security disability award, it is nonetheless likely that the Veteran's social security file contains records pertaining to psychiatric evaluation and treatment.  Despite the same, VA has yet to make any efforts to obtain the social security records.  Such efforts must be undertaken at this time.  38 C.F.R. § 3.159(c)(2); see also Baker v. West, 11 Vet. App. 163, 139 (1998) (holding that VA's duty to assist includes obtaining SSA records); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to obtain social security records applies only to records relevant to a Veteran's present claim).

Also, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other private or VA treatment providers who have rendered psychiatric treatment since January 2014.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims for higher initial disability ratings for loss of flexion of the right knee, rated 30 percent disabling; lateral instability and patellar subluxation, rated 10 percent disabling; and limitation of extension of the right knee, rated 10 percent disabling, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with an SOC and be given an opportunity to respond.

The Veteran is advised that a timely substantive appeal will be necessary to perfect appeals to the Board concerning these issues.  38 C.F.R. § 20.302(b) (2014).

2.  If, and only if, the Veteran perfects a timely appeal of any SOC issued, the issues should be returned to the Board for further appellate review.

3.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for service connection acquired psychiatric disorder, to include PTSD, schizophrenia, affective disorder, and dysthymic disorder.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to obtain his social security records.  The Veteran should be advised that, should further medical examination be necessary, it remains his responsibility to report for any scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claims.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for any private or VA medical providers who have provided psychiatric treatment since January 2014.
 
4.  Make efforts to obtain the Veteran's social security records and the records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

5.  Perform any other claims development deemed necessary.
 
6.  After completion of the above development, the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include PTSD, schizophrenia, affective disorder, and dysthymic disorder, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




